                                                                                                                                          Mayer Brown LLP
                                                                                                                               1221 Avenue of the Americas
                                                                                                                                 New York, NY 10020-1001
                                                                                                                                   United States of America

                                                                                                                                          T: +1 212 506 2500
                                                                                                                                          F: +1 212 262 1910
                                                                                           6/18/2021
                                                                                                                                              mayerbrown.com
June 17, 2021
                                                                                                                                  Christopher J. Houpt
BY ECF                                                                                                                                                Partner
                                                                                                                                          T: +1 212 506 2380
                                                                                                                                          F: +1 212 849 5830
The Honorable Robert W. Lehrburger                                                                                                     CHoupt@mayerbrown.com
United States Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

Re:    Pacific Life Insurance Company, et al., v. The Bank of New
       York Mellon, No. 17-cv-1388 (S.D.N.Y.)

Dear Judge Lehrburger:

        On behalf of The Bank of New York Mellon (“BNYM”), and pursuant to Your Honor’s
Individual Practices in Civil Cases, we write to request that the Court maintain sealing over six
exhibits that BNYM provisionally filed under seal in connection with BNYM’s Motion for
Summary Judgment (Dkt. 231), as well as related portions of BNYM’s Memorandum of Law in
Support of its Motion for Summary Judgment and Statement of Undisputed Material Facts
Pursuant to Local Rule 56.1. BNYM does not wish to maintain sealing over any documents that
were provisionally filed under seal in connection with BNYM’s Motion for Summary Judgment
that are not specifically referenced herein. BNYM has conferred with Plaintiffs and Plaintiffs have
indicated that they take no position with respect to BNYM’s sealing designations.

        BNYM has analyzed the relevant material, and as set forth below, requests that certain
documents, and corresponding portions of BNYM’s Memorandum of Law in Support of its Motion
for Summary Judgment and Statement of Undisputed Material Facts Pursuant to Local Rule 56.1,
be sealed in accordance with the three-part test articulated in Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110 (2d Cir. 2006) and Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814
F.3d 132 (2d Cir. 2016). “Under this test, the Court must: (i) determine whether the documents in
question are ‘judicial documents’; (ii) assess the weight of the common law presumption of access
to the materials; and (iii) balance competing considerations against the presumption of access.”
Doe v. City of New York, 2019 WL 4392533, at *1 (S.D.N.Y. Sept. 13, 2019) (citing Lugosch, 435
F.3d at 119-20). The documents for which BNYM seeks to maintain sealing are not “judicial
documents.” See, e.g., Under Seal v. Under Seal, 273 F. Supp. 3d 460, 467 (S.D.N.Y. 2017)
(“‘[D]ocuments that play no role in the performance of Article III functions, such as those passed
between the parties in discovery’” are not “judicial documents” (quoting SEC v. TheStreet.com,
273 F.3d 222, 232 (2d Cir. 2001)). Accordingly, BNYM requests that the documents be kept under
seal on the following bases.

         Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
          Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                        and Tauil & Chequer Advogados (a Brazilian partnership).
The Honorable Robert W. Lehrburger
June 17, 2021
Page 2

        x   Documents containing sensitive business information: BNYM seeks to maintain
            sealing over excerpts from deposition testimony that reference sensitive information
            concerning, among other things, BNYM’s internal procedures and specific projects,
            which if disclosed, have the potential to cause irreparable injury in a highly competitive
            industry. See Hesse v. Sungard Systems Int’l., 2013 WL 174403, at *2 (S.D.N.Y. Jan.
            14, 2013); Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp, 2d
            606, 612 (S.D.N.Y. 1998). The documents for which BNYM seeks to maintain sealing
            on this basis are: Houpt Ex. 291 (attached hereto as Exhibit C), Houpt Ex. 33 (attached
            hereto as Exhibit D), Houpt Ex. 35 (attached hereto as Exhibit E), Houpt Ex. 45
            (attached hereto as Exhibit G), and Houpt Ex. 46 (attached hereto as Exhibit H).

        x   Documents containing third-party non-public, personal information: BNYM
            seeks to maintain sealing over documents that reflect the confidential non-public,
            personal information of “innocent third parties,” see In re New York Times Co., 828
            F.2d 110, 116 (2d Cir. 1987), including financial account information. See Royal Park
            Investments SA/NV v. Deutsche Bank Nat’l Tr. Co., 2017 WL 1331288, at *11
            (S.D.N.Y. Apr. 4, 2017) (finding “privacy interests of the affected non-parties [we]re
            sufficient to overcome the presumption of access”). BNYM also requests that other
            financial account information be sealed in accordance with Fed. R. Civ. P. 5.2. The
            document for which BNYM seeks to maintain sealing on this basis is Houpt Ex. 41
            (attached hereto as Exhibit F).

        BNYM also requests that portions of BNYM’s Memorandum of Law in Support of its
Motion for Summary Judgment (attached in redacted form as Exhibit A) and its Statement of
Undisputed Material Facts Pursuant to Local Rule 56.1 (attached in redacted form as Exhibit B),
which reference content from the exhibits to be sealed (i.e., Houpt Ex. 29, Houpt Ex. 33, Houpt
Ex. 35, Houpt Ex. 41, Houpt Ex. 45, and Houpt Ex. 46), be redacted to maintain the confidentiality
of the underlying sealed documents on the same bases set forth above.

        We appreciate the Court’s attention to this matter.


                                                        Sincerely,

                                                        /s/ Christopher J. Houpt
                                                        Christopher J. Houpt




1
    Documents labeled “Houpt Ex.” were exhibits to the Declaration of C. Houpt (Dkt. 234).
Application to maintain under seal is denied. The Court has reviewed the excerpts in question,
and they do not meet the strict standards for sealing information imposed in this Circuit.




                                                    6/18/2021
